UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 22, 2011 Investors Capital Holdings, Ltd. (Exact name of registrant as specified in its charter) Delaware 333-43664 04-3284631 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 230 Broadway East Lynnfield, MA01940 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(800) 949-1422 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ](Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ](Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ](Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) [ ](Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Compensation Arrangements of Certain Officers On November 22, 2011, (i) Registrant’s Chief Executive Officer, Timothy B. Murphy, and Registrant’s Chief Financial Officer, Kathleen L. Donnelly, voluntarily declined the grants of Registrant’s common stock totaling 100,000 and 48,000 shares, respectively, that had been granted by Registrant to them on October 26, 2011, which grants were reported in Registrant’s Current Report on Form 8-K filed with the Securities and Exchange Commission on November 1, 2011, and (ii) the stock grant agreements that had been executed in connection with said grants were terminated by the parties thereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Investors Capital Holdings, Ltd. By: /s/Timothy B. Murphy Timothy B. Murphy, Chief Executive Officer Date:November 29, 2011 2
